SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15d of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported) September 27, 2000 WLR Foods, Inc. (Exact name of Registrant as specified in its charter) Virginia 0-17060 54-1295923 (State of (Commission File (IRS Employer Iden- Incorporation) Number) tification No.) P.O. Box 7000 Broadway, Virginia (Zip Code) (Address of Principal executive offices) (540) 896-7001 (Registrant's telephone number, including area code) Item5 Other Events. On September 27, 2000, WLR Foods, Inc. announced that it had signed a definitive agreement with Pilgrims Pride for the sale of all the outstanding stock of WLR Foods in a cash merger valued at approximately $300 million. Pursuant to the agreement, Pilgrims Pride will pay $14.25 for each outstanding share of WLR Foods common stock. The merger is subject to customary closing conditions, including the receipt of regulatory approval and the approval of WLR Foods shareholders. The transaction has received the unanimous approval of both companies Boards of Directors and is expected to be completed during December 2000. Item 7 Financial Statements and Exhibits (c) Exhibits See Exhibit Index. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. WLR FOODS, INC. September 28, 2000 By: /s/ Dale S. Lam Date Dale S. Lam Chief Financial Officer and Vice President of Finance Exhibit Index Exhibit 2 Agreement and
